Citation Nr: 9922519	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residual fracture of 
L1 with herniation of lumbar disc, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claim of increased rating.

At the veteran's November 1996 VA examination, he reported 
that his back disorder had lately become much worse.  The 
examiner noted that the veteran did have difficulty getting 
up and down from a sitting position and from the examining 
table.  Further, the veteran had difficulty dressing and 
undressing.  The veteran's gait was unsteady when not using 
his cane.  Physical examination revealed a marked flattening 
of the lumbar spine with a pelvic tilt.  The veteran had a 
limited range of motion, he would not bend his back for that 
five to ten degrees in any direction.  Reflexes were equal 
but somewhat diminished.  No neurological deficit was noted 
and the veteran was diagnosed with residuals of a fracture of 
L1 with degenerative disc disease and x-rays revealed 
moderate to severe L4-L5 degenerative disc disease.  The 
outpatient records from February 1996 to August 1998 further 
show that the veteran repeatedly complained of back pain, 
which was ultimately medicated.  

In light of the outpatient reports and VA examination 
findings, the Board REMANDS the case for the following 
development:

1. The veteran should be afforded both a 
VA orthopedic examination and a 
neurological examination to determine 
the nature of his disorder.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  In light of the 
veteran's repeated reports of severe 
pain and the VA examiner's findings of 
unsteadiness, difficulty getting up 
and down, difficulty dressing, and 
moderate to severe degenerative disc 
disease, the Board requires a medical 
opinion as to whether the veteran's 
current symptomatology is related to 
his back disorder or whether it is 
related to another disorder.  As such, 
the Board requires the further 
development of an orthopedic and a 
neurological examination.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








